Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10010135 and 10638813. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim shoe with comfort systems comprising an insole chassis, with apertures, an insole backing board, cushions and a midsole cushion layer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 9 the phrase “is orthotic” is confusing, vague, and indefinite because it is not clear what structural limitations applicant intends to encompass with such, i.e. what elements are required for an insert to be considered to be “orthotic”.

     Claim 20 is vague and indefinite because it attempts to define the system in reference to a boot which is an undefined and unclaimed element.  It is not clear what structural limitations applicant intends to encompass with such language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff (5768801) in view of Issler (6574886).
          Huff shows a boot having an upper (18) secured by a welt system (shown in figure 4) with a comfort system comprising an insert (23), an insole cover layer (16), an insole chassis (10) with apertures (11a’ and 11b’), an insole chassis backing board (21) with first cushion pads (20a and 20b) secured thereto which extend through the aperture in the insole chassis, an insole filler layer (15), a midsole (24), and an outsole (26) substantially as claimed except for a midsole cushion.  Issler teaches providing cushion pads (26 and/or 40) in a midsole layer (14) used in a welt system of attaching a shoe sole to an upper (see figures).  It would have been obvious to provide cushion pads as taught by Issler in the midsole in the shoe of Huff to increase comfort and cushioning.
     In reference to claims 7 and 19, Huff shows pads (20a and 20b) in the ball of the foot and heel areas and the pads taught by Issler are located in the ball of the foot and heel areas and therefore the 
     In reference to claim 9, the insert (23) of Huff is considered to be orthotic in that is supports the arch portion of the foot.
Claims 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 4-9, and 14-20 above, and further in view of either Feller (2007/0017122) or Gregory (5134791).
     Huff as modified above shows a boot substantially as claimed except for the exact outsole.  Feller or Gregory teaches providing an outsole (100 or 38) with a cavity filled with a shank (110 or 26 and 10).  It would have been obvious to form the outsole as taught by Feller or Gregory in the boot of Huff as modified above to increase the durability and strength of the outsole.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 2, 3, 11, and 12 above, and further in view of Chen (2013/0305568).
     Huff as modified above shows a boot substantially as claimed except for a steel toe insert.  Chen teaches that it is well known and conventional to provide steel toe inserts (5) in boots.  It would have been obvious to provide a steel toe insert as is well known and taught by Chen in the boot of Huff as modified above to protect the toes of the wearer.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 4-9, and 14-20 above, and further in view of Pyle (6038790).
     Huff as modified above shows a boot substantially as claimed except for a removable insert.  Pyle teaches providing a removable orthotic insert (22) in boots.  It would have been obvious to provide a removable orthotic insert as taught by Pyle in the boot of Huff to allow the user to easily customize the boot for specific medical corrective needs or comfort desires.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.

 
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732